United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2296
                                   ___________

Oladiran Sunday Alagbe,               *
                                      *
             Petitioner,              *
                                      * Petition for Review
       v.                             * of an Order of the
                                      * Board of Immigration Appeals.
                   1
Alberto Gonzales, Attorney General    *
of the United States of America,      *        [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: September 26, 2005
                                Filed: September 30, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Oladiran Sunday Alagbe, a citizen of Nigeria, petitions for review of an order
of the Board of Immigration Appeals, which affirmed an Immigration Judge’s denial




      1
      Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
of asylum, withholding of removal, relief under the Convention Against Torture
(CAT), and voluntary departure.2

       We lack jurisdiction to review the determination that Mr. Alagbe’s asylum
application was untimely and that he did not show changed or extraordinary
circumstances justifying his untimely application. See 8 U.S.C. § 1158(a)(3); Ngure
v. Ashcroft, 367 F.3d 975, 988-89 (8th Cir. 2004). After careful review of the record,
we conclude that Mr. Alagbe was not entitled to withholding of removal, because he
failed to demonstrate a clear probability that he would be persecuted on one of the
enumerated grounds if removed to Nigeria. See Tawm v. Ashcroft, 363 F.3d 740, 744
(8th Cir. 2004) (clear-probability standard).

      Accordingly, we deny the petition.
                     ______________________________




      2
      Mr. Alagbe does not challenge the denial of CAT relief or voluntary departure.
See Falaja v. Gonzales, 418 F.3d 889, 897 (8th Cir. 2005); Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-